DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 11/02/2021 has been entered. As directed by the amendments: claims 1, 4 – 7, 9, 11 – 13 and 16 are amended. Claims 18-20 are cancelled. And claims 21 – 23 are newly added. Thus claims 1 – 17 and 21 – 23 are pending. The amendments made to the claims are sufficient to overcome the claim objections and the indefiniteness rejections made under 35 U.S.C. 112 (b) in the Non-final Rejection dated 08/04/2021. Thus, those rejections are withdrawn. Applicant’s Remarks/Arguments regarding the obviousness rejection made to the claims under 35.U.S.C. 103 in the Non-Final Rejection are fully considered and the following Final Rejection is made herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 – 17 and 21 – 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brine et al. (US 2014/0069895 A1), herein after called Brine, in view of Lawandy (US 2017/0191934 A1), herein after called Lawandy, in further view of Lui et al. (US 2018/0119937 A1), priority dated 12/29/2015 and herein after called Lui.
Regarding claim 1, Brine discloses a torch for welding or cutting operations (a plasma arc cutting system (200, FIG.2)), comprising: an interchangeable torch component installed in an operating end of the torch (a cartridge 100 installed in the operating end of plasma arc torch 210, (0026, FIG2)); so that the interchangeable torch component can be identified (wherein a plasma arc torch 210 includes a detection mechanism 205 configured to read information provided by identification mechanism 120 that identifies the type of cartridge 100, (0026, 0027 and FIG.2)) and the identification mechanism 120 can be a RFID tag (digital data) and the detection mechanism 205 can be a RFID reader capable of reading the digital data to detect the cartridge 100, the identification mechanism 120 can also be a physical feature on the cartridge 100, (0029)).
Brine does not explicitly disclose the detection mechanism comprises an electromagnetic energy source that generates first electromagnetic energy with various spectral signatures and directs the first electromagnetic energy to a luminescent surface and an electromagnetic energy detector that detects second electromagnetic energy emitted by the luminescent surface in response to absorbing at least some of the first electromagnetic energy.
However, Lawandy that teaches a device apparatus, systems and methods for authenticating items such as ink cartridges, currency, automotive parts using a photoluminescent label or photoluminescent materials (0002, 0003), also teaches the detection system comprises an electromagnetic energy source (a radiation/excitation light source 302, (0041, FIG. 3)) that generates first electromagnetic energy with various spectral signatures and (supplying light radiation 308 of various spectral signature , such as, e.g., visible light, ultraviolet, radio, or microwave, which is to be absorbed by photoluminescent surface 306, (0041 and FIG.3)) and an electromagnetic energy detector that detects second electromagnetic energy emitted by the luminescent surface in response to absorbing at least some of the first electromagnetic energy (Sensor 304 detecting the spectrum of the radiation light 310 emitted by the photoluminescent surface 306 as a result of absorbing light radiation 308, (0041, FIG.3)); wherein the annular luminescent surface is configured to optically align at least a portion of the annular luminescent surface with at least a portion of the electromagnetic energy source and/or at least a portion of the electromagnetic energy detector (a photoluminescent label 306 is optically aligned to receive electromagnetic radiation 308 from the radiation/excitation source 302 and the detector/sensor  304 is optically aligned to receive emitted radiation 310 from the photoluminescent label 306 , (0041 and FIG. 3). Further, the electromagnetic detection system (300) wherein an electromagnetic energy is absorbed by a luminescent surface and the spectral radiation from the luminescent surface is detected by an electromagnetic radiation sensor/detector requires the electromagnetic energy source and the electromagnetic energy detector to be operably coupled (optically aligned) with the luminescent surface in order to the principle of operation of the system to work. Thus, for system 300 or a similar system, it is an inherent/essential feature to have the annular luminescent surface to be optically aligned (operably coupled) to the electromagnetic energy source and/or the electromagnetic energy detector, MPEP 2112. (I – V)).
The advantage of such detection arrangement that uses electromagnetic energy source and a luminescent surface is to provide cost-effective and accurate system for detection of items and authentication of products, as opposed to expensive RFID identification devices, (0004, 0005).

Brine in view of Lawandy still do not explicitly teach that the luminescent surface is annular. 
However, Lawandy teaches that the photoluminescent material may be applied to virtually any surface or material (0034), and Lui that teaches a light source apparatus comprising a luminescent component on a substrate (005) also teaches that the luminescent units 212 are annularly distributed on the substrate 211 namely all the luminescent units 211are disposed on a circular ring (0037, FIG.3).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the luminescent material of Lawandy that is disclosed to be applied to virtually any surface or material to have an annular shape as taught in Lui as it is considered that changing the shape of a luminescent surface is an obvious matter of a design choice within one of ordinary skill in the art (MPEP 2144.04.IV (B)).
Regarding claim 2, Brine in view of Lawandy in further view of Lui  teaches the torch of claim 1, wherein the interchangeable torch component is a consumable component (the interchangeable component is a cartridge tip (100, 150 for the plasma arc cutter, Brine (0022, 0023)).
Regarding claim 3, Brine in view of Lawandy in further view of Lui teaches the torch of claim 2, wherein the consumable component includes at least one of an electrode, a torch tip, a shield cup, and a gas distributor (the cartridge 150 includes one or more of the following: a shield 175; and/or a retaining cap or an electrode, Brine (0023)).
Regarding claim 4, Brine in view of Lawandy in further view of Lui teaches the torch of claim 1.

However Lawandy also teaches a photoluminescent surface or label 306 on the item to be identified that absorbs light radiation of various spectral signature 308 from a radiation source (302) and emits another light radiation 310 to be detected by sensor 304, (0041, FIG.3).
The advantage of having the annular luminescent surface to be photoluminescent or electroluminescent on the interchangeable torch component (cartridge tip 100) is that, it enables a detection arrangement that is cost-effective and accurate for detection of items and authentication of products, as opposed to expensive RFID identification devices, (0004, 0005).
Therefore it would have been obvious for one of ordinary skill in the art at the time of filling to replace the Physical feature for identification of the interchangeable cartridge tip to include a luminescent surface of a photoluminescence or an electroluminescence in order to be able to provide an arrangement that is cost-effective and accurate for detection of items and authentication of products, as opposed to expensive RFID identification devices as taught in Lawandy.
Regarding claim 5, Brine in view of Lawandy in further view of Lui teaches the torch of claim 1, wherein the annular luminescent surface is a fluorescent surface (the annular photoluminescent surface 306 is a surface the absorbs a light radiation 308 from a radiation/excitation source 302 and emits light radiation 310 in response, Lawandy (0045)), the first electromagnetic energy with various spectral signatures comprises visible or non-visible light of various wavelengths (the exiting/ source light radiation 308 with various spectral signatures comprises visible or non-visible light of various wavelengths, Lawandy(0014, 0043 and FIG. 4 A)) and the second electromagnetic energy emitted by the annular luminescent surface is fluoresced light (the emitted light 310 of a specific wavelength is from the annular photoluminescent surface 306 is as a result of absorbing light radiation 308, Lawandy (0041 and FIG.3)) and hence is a fluoresced light).
Regarding claim 6, Brine in view of Lawandy in further view of Lui teaches the torch of claim 1, wherein Brine discloses, further comprising: a torch body (plasma arc torch 210, Brine (0022, FIG. 2)) that defines the operating end of the torch (the end of the torch that connects to the plasma arc cutting cartridge tip 100, Brine (0022, FIG. 1a, Flg.2)) wherein the interchangeable torch component is removably securable to the torch body (cartridge 100 has a connection mechanism 125 for coupling the cartridge to a plasma arc torch, wherein the connection mechanism is a thread, a lip or a latch (removably secure to the torch), Brine (0022, 0023, FIG. 1a and FIG.2)) in a manner that operably couples  to a detector (in a manner that operably couples with the detection mechanism 205, Brine (0026, FIG.2)).
Brine is silent about at least a portion of a luminescent surface operably coupled to an electromagnetic energy source and an electromagnetic energy detector.
However, Lawandy teaches a detector system with a luminescent surface (306) operably coupled to an electromagnetic energy source (302) and an electromagnetic energy detector (304), (FIG.3).
The advantage of such a detector is to provide cost-effective and accurate for detection of items and authentication of products, as opposed to expensive RFID identification devices, (0004, 0005).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the interchangeable component detector to include a luminescent surface coupled to an electromagnetic energy source and an electromagnetic energy detector in order to provide cost-effective and accurate for detection of items and authentication of products, as opposed to expensive RFID identification devices as taught in Lawandy.
Brine in view of Lawandy still do not explicitly say that the luminescent surface is annular. 

Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the luminescent material of Lawandy that is disclosed to be applied to virtually any surface or material to have an annular shape as taught in Lui as it is considered that changing the shape of a luminescent surface is an obvious matter of a design choice within one of ordinary skill in the art (MPEP 2144.04.IV (B)).
Regarding claim 7, Brine in view of Lawandy further view of Lui teaches the torch of claim 1, wherein the interchangeable torch component is a first interchangeable torch component (cartridge 100 of plasma arc torch 210, Brine (0026, FIG2)), the annular luminescent surface is a first annular luminescent surface (the annular photoluminescent label 306 includes any of photoluminescent labels 100, 110, 200, or 210 attached or affixed to a surface of any product or item, Lawandy (0041)) and wherein: the electromagnetic energy source directs the first electromagnetic energy to the first annular luminescent surface of the first interchangeable torch component and also directs the first electromagnetic energy to a second annular luminescent surface of a second interchangeable torch component installed in the operating end of the torch (a radiation/excitation source 302 may irradiate light of different spectral signature to any of the exemplary photoluminescent labels 100 (first), 110 (second), 200 (third), or 210 (fourth) attached or affixed to a surface of any product or item, Lawandy (0046)); and the electromagnetic energy detector detects the second electromagnetic energy emitted by the first annular luminescent surface of the first interchangeable torch component and also detects third electromagnetic energy emitted by the second annular luminescent surface of the second interchangeable torch component in response to absorbing at least some of the first  (sensor 304 includes detecting, sensing, and/or measuring the spectrum of the radiation emitted by the photoluminescent labels 306 first, second, third and fourth as a result of a radiation light 308 from radiation/excitation source 302 , Lawandy (0041, FIG. 3)). 
Regarding claim 8, Brine in view of Lawandy further view of Lui teaches the torch of claim 7, wherein the electromagnetic energy detector includes a first detector optically aligned with the first interchangeable component and a second detector optically aligned with the second interchangeable component (the sensor/detector may include at least one of a smartphone and a tablet, Lawandy(0007) to be aligned with the exemplary photoluminescent labels 100 (first), 110 (second), 200 (third), or 210 (fourth) attached or affixed to a surface of any product or item, Lawandy (0046)). 
Regarding claim 9, Brine discloses a consumable component that is removably coupleable to a torch that is suitable for welding or cutting operations (a cutting cartridge 100 removably coupleable (a connection mechanism 125 of a thread, a lip or a latch) suitable for plasma cutting, (0023)) , the consumable component comprising a detectable part at an operative end of the torch regardless of an angular orientation of the consumable component with respect to the torch: (the cartridge 100 has an identification mechanism that includes information that can be communicated to a reader or detector 205 of a plasma arc cutting system via electronic connection or wirelessly that allows the component to be identified ( the identification signal is sent through electronic connection or wirelessly thus the cartridge is detected  regardless of an angular orientation of the consumable component (0024, 0025 and FIG.2)).
Brine is silent about an annular surface wherein at least a portion of the annular surface is optically viewable at an operative end of the torch; and a luminescent material that is disposed on the annular surface and configured to emit a second electromagnetic energy in response to absorbing at least some of a first electromagnetic energy that is incident on the 
However, Lawandy teaches an  surface wherein at least a portion of the surface is optically viewable at an operative end of the torch; and a luminescent material that is disposed on thesurface (a photoluminescent label 306 (optically viewable) attached or affixed on a surface of a product or an item to be identified, (0041, Flg.3)) and configured to emit a second electromagnetic energy in response to absorbing at least some of a first electromagnetic energy that is incident on the annular surface (photoluminescent label 306 is configured emit light radiation 310 in response to absorbing incident radiation light 308 , (0041,Flg.3)) , wherein the second electromagnetic energy has a specific spectral signature that allows the component to be identified (the light radiation 310 emitted by 306 has a specify wavelength that is detected or sensed by 304 that allows to identify the item (0041, Fig.3)).
This allows a cost-effective and accurate photoluminescent detection system for items and authentication of products, as opposed to expensive RFID identification devices, (0004, and 0005).
Therefore it would have been obvious for one of ordinary skill in the art at the time of filling to modify the surface of the cartridge cutter or the consumable component of the plasma cutter torch disclosed by Brine to have a surface that is optically viewable at an operative end of the torch and a luminescent material that is disposed on the surface and configured to emit a second electromagnetic energy in response to absorbing at least some of a first electromagnetic energy that is incident on the surface, wherein the second electromagnetic energy has a specific spectral signature that allows the component to be identified in order to provide a cost- effective and accurate photoluminescent detection system for items and authentication of products, as opposed to expensive RFID identification device as taught in Lawandy.
Brine in view of Lawandy still do not explicitly teach that the luminescent surface is annular. 

Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the luminescent material of Lawandy that is disclosed to be applied to virtually any surface or material to have an annular shape as taught in Lui as it is considered that changing the shape of a luminescent surface is an obvious matter of a design choice within one of ordinary skill in the art (MPEP 2144.04.IV (B)).
Regarding claim 10, Brine in view of Lawandy in further view of Lui teaches the consumable component of claim 9, wherein the consumable component includes at least one of an electrode, a torch tip, a shield cup, and a gas distributor (the cartridge 150 includes one or more of the following: a shield 175; and/or a retaining cap or an electrode, Brine (0023)).
Regarding claim 11, Brine in view of Lawandy in further view of Lui teaches the consumable component of claim 9, wherein the luminescent material of consumable component is a photoluminescent surface or an electroluminescent surface (the surface or label 306 on the component to be identified is a photoluminescent surface that absorbs light radiation of various spectral signature 308 from a radiation source (302) and emits another light radiation 310 to be detected by sensor 304, Lawandy (0041, FIG.3).
Regarding claim 12, Brine in view of Lawandy teaches the consumable component of claim 9, wherein the annular surface is a rear surface of the consumable component (the luminescent surface 306 is a label that can be attached or affixed to any surface (rear surface) of a product or an item to be identified, Lawandy (0041))
Regarding claim 13, Brine discloses a system, comprising: a torch (plasma arc torch 210, Brine (FIG.3)) that can receive an interchangeable torch component (that can receive an interchangeable cartridge 100, Brine (FIG.3)); and a power supply that automatically adjusts operational parameters of the torch based on the detected second electromagnetic energy (the plasma power supply 215 automatically configures at least one operating parameter of the plasma arc cutting system 200 based on the information detected, Brine (0026)).
Brine does not disclose an electromagnetic energy detector that detects second electromagnetic energy emitted by an annular luminescent surface included on the interchangeable torch component, the annular luminescent surface being configured to emit the second electromagnetic energy in response to absorbing at least some of first electromagnetic energy; wherein the annular luminescent surface is configured to optically align at least a portion of the annular luminescent surface with at least a portion of the electromagnetic energy detector.
However, Lawandy teaches an electromagnetic energy detector that detects second electromagnetic energy emitted by an  luminescent surface included on the interchangeable torch component (Sensor 304 that detects and/or measure the spectrum of the radiation emitted by the photoluminescent label 306 attached or affixed to a surface of any item, part or product, Lawandy(00417)), theluminescent surface being configured to emit the second electromagnetic energy in response to absorbing at least some of first electromagnetic energy (photoluminescent label 306 is configured emit light radiation 310 in response to absorbing incident radiation light 308 , Lawandy (0041, FlG.3)); wherein the annular luminescent surface is configured to optically align at least a portion of the luminescent surface with at least a portion of the electromagnetic energy detector (a photoluminescent label 306 is optically aligned to receive electromagnetic radiation 308 from the radiation/excitation source 302 and the detector/sensor  304 is optically aligned to receive emitted radiation 310 from the photoluminescent label 306 , (0041 and FIG. 3). Further, the electromagnetic detection system (300) wherein an electromagnetic energy is absorbed by a luminescent surface and the spectral radiation from the luminescent surface is detected by an electromagnetic radiation sensor/detector requires the electromagnetic energy source and the electromagnetic energy detector to be operably coupled (optically aligned) with the luminescent surface in order to the principle of operation of the system to work. Thus, for system 300 or a similar system, it is an inherent/essential feature to have the annular luminescent surface to be optically aligned (operably coupled) to the electromagnetic energy source and/or the electromagnetic energy detector).
The advantage of having an electromagnetic energy detector that detects second electromagnetic energy emitted by a luminescent surface included on the interchangeable torch component (cartridge tip 100), the luminescent surface being configured to emit the second electromagnetic energy in response to absorbing at least some of first electromagnetic energy is that, it enables a detection arrangement that is cost-effective and accurate for detection of items and authentication of products, as opposed to expensive RFID identification devices, (0004, 0005).
Therefore it would have been obvious for one of ordinary skill in the art at the time of filling to modify the detector disclosed by Brine to include an electromagnetic energy detector that detects second electromagnetic energy emitted by a luminescent surface included on the interchangeable torch in order to be able to provide an arrangement that is cost-effective and accurate for detection of items and authentication of products, as opposed to expensive RFID identification devices as taught in Lawandy.
Brine in view of Lawandy still do not explicitly teach that the luminescent surface is annular. 
However, Lawandy teaches that the photoluminescent material may be applied to virtually any surface or material (0034), and Lui that teaches a light source apparatus comprising a luminescent component on a substrate (005) also teaches that the luminescent units 212 are annularly distributed on the substrate 211 namely all the luminescent units 211are disposed on a circular ring (0037, FIG.3).

Regarding claim 14, Brine in view of Lawandy in further view of Lui teaches the system of claim 13, wherein the electromagnetic energy detector is disposed within the torch (detector 205 is within the torch, Brine (FIG.3)).
Regarding claim 15, Brine in view of Lawandy in further view of Lui teaches the system of claim 13, wherein the power supply: determines an identity of the interchangeable torch component based on the detected second electromagnetic energy; and adjusts the operational parameters of power delivered to the torch based of the identity (the detection mechanism 205 reads the information contained in the identification mechanism 205 and passes the information to the plasma power supply 215. The detection mechanism 205 sends a signal to the plasma power supply 215, e.g. via electrical connection 220 or via wirelessly and the plasma power supply 215 then configures at least one operating parameter of the plasma arc cutting system 200 based on the information read, Brine (0026)).
Regarding claim 16, Brine in view of Lawandy in further view of Lui teaches the system of claim 13, wherein the interchangeable torch component is a first interchangeable torch component (cartridge 100 of plasma arc torch 210, Brine (0026, FIG2)), the annular luminescent surface is a first luminescent surface (the annular photoluminescent label 306 includes any of photoluminescent labels 100, 110, 200, or 210 attached or affixed to a surface of any product or item, Lawandy (0041)), and wherein: the torch can also receive a second interchangeable torch component with a second luminescent surface (photoluminescent labels 100 (first), 110 (second), 200 (third), or 210 (fourth) can be attached or affixed to a surface of any product or item (including a second interchangeable torch component) , Lawandy (0046); the (sensor 304 includes detecting, sensing, and/or measuring the spectrum of the radiation emitted by the photoluminescent labels 306 first, second, third and fourth as a result of a radiation light 308 from radiation/excitation source 302 , Lawandy (0041, FIG. 3)); and the power supply automatically adjusts the operational parameters based on the detected second electromagnetic energy and the detected third electromagnetic energy (the plasma power supply 215 automatically configures at least one operating parameter of the plasma arc cutting system 200 based on the information detected, Brine (0026)). 
Regarding claim 17, Brine in view of Lawandy in further view of Lui teaches the system of claim 16, wherein, in automatically adjusting, the power supply enters a fault mode if the first interchangeable torch component is determined to be incompatible with the second interchangeable torch component based on the detected second electromagnetic energy and the detected third electromagnetic energy (in automatically adjusting, the plasma arc cutting system 200 uses the cartridge type to select appropriate plasma system cutting parameters using a lookup table stored in memory of the plasma power supply 215; if cartridge type A is detected use the lookup table to determine that cartridge type A is to be used with a specific cutting parameters and if cartridge type B is installed, it uses the lookup table to configure the plasma arc cutting system 200 with a different set of system parameters suitable for cartridge B, Brine (0028)).
Regarding claim 21, Brine in view of Lawandy in further view of Lui teaches the system of claim 13, further comprising a first optical pathway extending from the electromagnetic energy detector to the annular luminescent surface (detection system comprises supplying light radiation 308 (first optical pathway) of various spectral signature, such as, e.g., visible light, ultraviolet, radio, or microwave, which is to be absorbed by photoluminescent surface 306, Lawandy (0041 and FIG.3)).  
Regarding claim 22, Brine in view of Lawandy in further view of Lui teaches the system of claim 21, wherein the first optical pathway is optically aligned with at least a portion of the annular luminescent surface regardless of an angular orientation of the interchangeable torch component with respect to the torch ((a photoluminescent label 306 is optically aligned to receive electromagnetic radiation 308 from the radiation/excitation source 302 and the detector/sensor  304 is optically aligned to receive emitted radiation 310 from the photoluminescent label 306 , (0041 and FIG. 3). Further, the electromagnetic detection system (300) wherein an electromagnetic energy is absorbed by a luminescent surface of  a torch component and the spectral radiation from the luminescent surface is detected by an electromagnetic radiation sensor/detector requires the electromagnetic energy source and the electromagnetic energy detector to be operably coupled (optically aligned) with the luminescent surface in order to the principle of operation of the system to work, regardless of an angular orientation of the interchangeable torch component with respect to the torch.. Thus, for system 300 or a similar system, it is an inherent/essential feature to have the annular luminescent surface to be optically aligned (operably coupled) to the electromagnetic energy source and/or the electromagnetic energy detector, MPEP 2112. (I – V)).
Regarding claim 23, Brine in view of Lawandy in further view of Lui teaches the system of claim 16, further comprising: a first optical pathway extending from the electromagnetic energy detector to at least a portion of the first luminescent surface; and a second optical pathway extending from the electromagnetic energy detector to at least a portion of the second luminescent surface (photoluminescent labels 100 (first), 110 (second), 200 (third), or 210 (fourth) can be attached or affixed to a surface of any product or item (including a second interchangeable torch component) , Lawandy (0046) and sensor 304 includes detecting, sensing, and/or measuring the spectrum of the radiation emitted by the photoluminescent labels 306 first, second, third and fourth as a result of a radiation light 308 from radiation/excitation source 302 , Lawandy (0041, FIG. 3)).
Response to Arguments
Response to applicant’s Remarks/Arguments regarding claim objections and indefiniteness rejection under 35 U.S.C. 112 
As indicated in the Response to Amendments section, the amendments made to the claims are sufficient to overcome the claim objections and the indefiniteness rejections made under 35 U.S.C. 112 (b) in the Non-final Rejection dated 08/04/2021. Thus, those rejections are withdrawn.
Response to applicant’s Remarks/Arguments regarding the rejections made under 35 U.S.C. 103
Applicant’s arguments with respect to the limitation “[an] annular luminescent surface is configured to optically align at least a portion of the annular luminescent surface with at least a portion of [an] electromagnetic energy detector"   is not taught by any of the references (Brine Lawandy) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761